Citation Nr: 1615366	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right knee surgical scars.

2.  Whether a reduction in the disability rating for the Veteran's service-connected right knee instability from 10 to 0 percent, effective May 7, 2012, was proper.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from January 1974 to January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran requested a Travel Board hearing before a Veterans Law Judge in a May 2013 VA Form 9.  However, he cancelled that request in May 2015.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The Veteran's postoperative scars of the right knee are not painful or tender or unstable on examination; are not deep or nonlinear in an area at least 6 square inches or 39 sq. cm.; are not superficial and nonlinear in an area of at least 144 square inches or 929 cm.; and do not cause any limitation of function. 

2.  A 10 percent rating for right knee instability was in effect from December 21, 2010 to May 7, 2012 - for a period of less than five years. 

3.  In an October 2012 rating decision, the RO reduced the 10 percent rating for right knee instability to 0 percent, effective May 7, 2012.

4.  The RO's decision to reduce the Veteran's service-connected right knee instability from 10 percent to 0 percent, effective May 7, 2012, was not proper; the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344.  The RO also failed to consider whether the evidence demonstrated material improvement reasonably certain to continue under the ordinary conditions of life.  Also, actual improvement for right knee instability was not established by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria are not met for a higher initial compensable disability rating for right knee surgical scars.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).    

2.  As the RO's reduction of the disability rating for service-connected right knee instability from 10 percent to 0 percent disabling, effective May 7, 2012, was not in accordance with law, the criteria for restoration of the 10 percent rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(c), 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With regard to the issue of whether a reduction in the rating for right knee instability was proper, in the present decision, the Board is restoring and granting the prior 10 percent rating.  Therefore, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the reduction issue on appeal for the right knee.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the initial rating issue for the Veteran's right knee scars, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify for the initial rating issue in this case was satisfied by a notice letter sent to the Veteran dated in August 2012.  Moreover, the initial rating issue was last adjudicated by the RO in a May 2014 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In any event, the initial rating issue for right knee scars arises from disagreement with the initial evaluation following the grant of service connection in an August 2012 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the initial rating issue, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and private medical evidence.  The Veteran has not identified any additional, relevant medical evidence not already associated with the claims file.  

VA examinations rating the severity of the Veteran's service-connected right knee scar disability were last provided in September 2012 and April 2014.  These examinations are adequate as they were conducted upon a review of the claims file, included thorough examinations, and address the Veteran's symptoms as they relate to the relevant diagnostic codes.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that the current zero percent rating may be incorrect or that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Thus, a new VA examination for the right knee scars is not warranted.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the initial rating issue on appeal for right knee scars.


II.  Increased Rating for Right Knee Scars

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when his right knee scars have been more severe than at others for the time period from July 1, 2012 to the present.  Id.  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson 12 Vet. App. at 126-27.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Postoperative scars on the right knee have been associated with the Veteran's service-connected right knee meniscal tear.  Specifically, in the October 2012 rating decision on appeal, the RO assigned a noncompensable (0 percent disabling) evaluation for the postoperative right knee scars under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars (other).  The Veteran appealed the initial 0 percent rating to the Board.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's initial rating claim was pending in December 2010, after the October 2008 effective date.  The Board will thus only consider the amended post-2008 scar criteria.

Under Diagnostic Code 7800, a 10 percent rating is warranted for burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement.  See 38 C.F.R. § 4.118.  

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Id.  

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  

Under the new criteria, Diagnostic Code 7803 no longer exists, as it was incorporated into Diagnostic Code 7804. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3). 

Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  Id.  

The evidence of record does not support a compensable rating for the Veteran's service-connected post-operative scars of the right knee.  38 C.F.R. § 4.7.  The Board has considered that skin/scar diagnostic codes provide potential compensable disability ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).  However, here, the evidence of record does not reveal burns or scars or other disfigurement of the head, face, or neck (Diagnostic Code 7800); burns or scars other than the head, face, or neck, that are deep and nonlinear in an area at least 6 square inches or 39 sq. cm. (Diagnostic Code 7801); burns or scars other than the head, face, or neck that are superficial and nonlinear, and in an area at least 144 square inches or 929 cm. or greater (Diagnostic Code 7802); scars that are unstable or painful on examination (Diagnostic Code 7804); or scars that causes some sort of compensable limitation of function (Diagnostic Code 7805).  

In particular, a Jackson County Memorial Hospital surgery report dated on May 7, 2012 noted that the Veteran's right knee surgical incisions were closed with a nylon simple stitch.  There was no mention of unstable or deep right knee scars.  

A September 2012 VA examiner observed the Veteran had right knee surgical scars.  However, the VA examiner assessed that none of these scars were painful or unstable.  The VA examiner also stated the total area of all the Veteran's scars was not greater than 39 square cm (6 square inches).  Moreover, the length and width of the scars was only 1 cm. x 1 cm. 

An April 2014 VA examiner observed the Veteran had right knee arthroscopic scarring.  However, the VA examiner assessed that none of these scars were painful or unstable.  The VA examiner also stated the total area of all the Veteran's scars was not greater than 39 square cm (6 square inches).  

The Veteran has not submitted any lay allegation that his right knee surgical scars were unstable or painful.  

As such, any particular symptoms the Veteran may have are not compensable under the rating criteria for scars.  In the absence of scar symptomatology that is compensable, the assignment of higher compensable evaluations for the Veteran's right knee postoperative scars under Diagnostic Codes 7800-7805 is not warranted.  

Accordingly, the most probative evidence of record does not support a compensable rating for the Veteran's postoperative right knee scars.  38 C.F.R. § 4.3.  

III.  Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected right knee surgical scars on an individual basis.  38 C.F.R. § 3.321(b)(1).  The Veteran's symptomatology for this disability is fully addressed by the rating criteria under which such disability is rated - Diagnostic Code 7805, and any of the other potentially applicable Diagnostic Codes - 7800-7804.  The Veteran's right knee surgical scars were not confirmed as painful, tender, deep, or unstable after several VA skin examinations.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology for right knee postoperative scars on an individual basis, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such scar symptomatology.  The medical and lay evidence of record thus fail to show that the schedular criteria are rendered inadequate.  

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected right knee scars disability adjudicated above, the Veteran is service-connected for degenerative arthritis of the lumbar spine, a partial meniscal tear of the right knee, instability of the right knee, degenerative joint disease and limitation of extension of the right hip, degenerative changes of the right elbow, patellofemoral syndrome of the left knee, and tinnitus.  There is no increased rating issue on appeal for any of these disabilities.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In other words, the schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  Accordingly, an extraschedular referral is not warranted on a collective basis as well. 

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



IV.  Reduction 

According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran is rated under Diagnostic Code 5257 for right knee instability from his service-connected right knee medial and lateral meniscus.  This disability was granted in an earlier September 2011 rating decision.  

From December 21, 2010 to May 7, 2012, for a period of less than five years, the Veteran's right knee instability is rated as 10 percent disabling for slight impairment.  This 10 percent rating was based on the findings of the August 2011 VA examiner who assessed the medial and lateral meniscus test of the right knee as abnormal with a slight degree of severity.

However, from May 7, 2012 to the present, the Veteran's right knee instability is rated as 0 percent disabling for no impairment.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Specifically, in an October 2012 rating decision, the RO reduced the disability rating for right knee instability from 10 to 0 percent, effective May 7, 2012.  The reduction was based on the findings of the September 2012 VA examiner, who found that stability testing for the right knee was normal.  As such, the RO determined that the Veteran's right knee instability had improved on May 7, 2012, which was the date of the Veteran's right knee arthroscopic surgery.  In essence, the RO concluded the Veteran no longer had instability of the right knee after his May 7, 2012 surgery, such that his right knee had actually improved.  The Veteran has expressed disagreement with the reduction from 10 percent to 0 percent, and the appeal has reached the Board.  See December 2012 NOD.  

(The Veteran also has a separate 20 percent rating for right knee partial meniscal tear under Diagnostic Codes 5260-5258.  This issue is not on appeal before the Board at this time).  

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

The initial question here with regard to the propriety of the reduction is whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  In this regard, the Board sees the RO did not issue an initial proposed rating decision for the reduction, with 60 days to present additional evidence showing that compensation should be continued at the present level.  The RO also did not inform the Veteran that he may request a predetermination hearing for the reduction issue.

Regardless, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) were not applicable here, since the reduction from 10 to 0 percent for right knee instability did not reduce the total amount of compensation payable when considering all the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (combined ratings table).  In this regard, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, § 3.105(e) is not applicable.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

In short, when dealing with cases that have potential reduction issues, it is necessary for the VA to check that actual compensation payments to the claimant have been reduced before proceeding with the procedures outlined in 38 C.F.R. § 3.105(e).  See Tatum v. Shinseki, 24 Vet. App. 139, 142-44 (2010).

In the instant case, from December 21, 2010 to May 7, 2012, the Veteran's combined evaluation for compensation was 50 percent.

From May 7, 2012 to July 1, 2012, the Veteran's combined evaluation for compensation was 100 percent, based on the award of a temporary total disability for convalescence following surgical treatment for the right knee.  See 38 C.F.R. § 4.30.

But most importantly, from July 1, 2012 to the present, the Veteran's combined evaluation for compensation was once again at the 50 percent level.  

As such, the reduction from 10 to 0 percent for right knee instability, effective May 7, 2012, did not reduce the total amount of compensation payable when considering all the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (combined ratings table).  The total amount of compensation payable remained at 50 percent.  Therefore, since the evaluation of the right knee instability was reduced, but the total amount of compensation was not reduced, the procedural notice requirements for a reduction under § 3.105(e) are not applicable here.   See VAOPGCPREC 71-91 (Nov. 1991).  

That notwithstanding, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such review requires in any rating reduction case VA to determine (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (citing Brown, 5 Vet. App. at 421).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b).  

However, in the present case, the Veteran's right knee instability at 10 percent disabling was only in effect from December 21, 2010 to May 7, 2012 - for a period of less than five years.  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.   Therefore, with regard to this particular reduction, 38 C.F.R. § 3.344(c) is applicable, since the 10 percent evaluation for right knee instability was in effect for less than five years.  In such cases, a single reexamination disclosing improvement in that disability will warrant a reduction in its rating, because the disability has not stabilized and was likely to improve.  See 38 C.F.R. § 3.344(c).  It follows that the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are inapplicable since the rating for right knee instability was not in effect for five years or more.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Upon review of the evidence, the Board finds that the reduction in the rating from 10 percent to 0 percent for the Veteran's service-connected right knee instability under Diagnostic Code 5257 was not proper, and restoration of the 10 percent rating is therefore warranted.  

Specifically, the October 2012 rating decision on appeal, the March 2013 SOC, and the May 2014 SSOC, all reflect that the RO failed to consider, include a citation to, or provide notice of, the provisions of 38 C.F.R. § 3.344.  The RO also did not address whether the evidence used as a basis for the reduction demonstrated whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993).  The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, as is the case here, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.  

Furthermore, a review of the evidence of record by the Board does not establish actual improvement for the Veteran's right knee instability.  The September 2012 VA examiner noted the Veteran has to use a brace and a cane to ambulate because of his right knee.  The September 2012 VA examiner also found that the Veteran has residual signs due to his May 7, 2012 meniscectomy, including his right knee "gives way" while walking on inclines.  A JCMH Orthopedic Clinic report dated in September 2012 noted the Veteran was ambulating with a cane.  He has difficulty with stairs and inclines.  The Veteran was still wearing a knee brace for support.  In addition, the private examination showed a positive valgus stress test for the right knee.  Furthermore, in December 2012, Dr. G.P., DO, remarked that the Veteran still needs a knee brace with activities and has to use a cane for assistance with activities.  Dr. G.P. stated that the assumption that the Veteran's right knee was "fixed" by the May 7, 2012 arthroscopic surgery is not totally true.  In a December 2009 NOD, the Veteran credibly reported that he still has to use a cane and a right knee brace.  In a May 2013 VA Form 9, the Veteran credibly added that if not for the right knee support brace, the right knee would give way.  Finally, the April 2014 VA examiner observed that the Veteran still uses a brace and a cane to ambulate because of his right knee.  In summary, all of the above evidence clearly establishes "slight" right knee instability warranting the restoration of a 10 percent rating under Diagnostic Code 5257, effective May 7, 2012.  

Accordingly, the 10 percent rating assigned for right knee instability under Diagnostic Code 5257 is restored.  See 38 C.F.R. § 3.344(c).  


ORDER

An initial compensable disability rating for right knee surgical scars is denied. 

As the reduction in the disability rating from 10 percent to 0 percent for the Veteran's service-connected right knee instability was not proper, restoration of the 10 percent rating is granted, effective May 7, 2012.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


